EXHIBIT 10.127
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



OMNIBUS IP AGREEMENT
This OMNIBUS IP AGREEMENT (“Agreement”) is made and entered into on this 17th
day of January, 2013, by and between Nanya Technology Corporation (Nanya
Technology Corporation [Translation from Chinese]), a company incorporated under
the laws of the Republic of China and having a principal place of business at
Hwa-Ya Technology Park 669, Fuhsing 3 RD, Kueishan Taoyuan, Taiwan, ROC (“NTC”),
and Micron Technology, Inc., a Delaware corporation with a principal place of
business at 8000 South Federal Way, Boise, Idaho 83707 U.S.A. (“Micron”). Each
of NTC and Micron may be referred to herein individually as a “Party” and
collectively as the “Parties.”


RECITALS
WHEREAS, prior to the date of this Agreement, Micron, MNL, NTC and IMI (the
“Prior JV Parties”) entered into certain agreements with each other relating to
the ownership, governance and operation of IMI and regarding certain business
relationships among the Prior JV Parties (such agreements as amended prior to
the date of this Agreement, the “Prior JV Documents”);
WHEREAS, upon the Closing (as defined hereinafter), certain of the Prior JV
Documents will be terminated, including all the provisions therein that purport
to survive termination, and certain other of the Prior JV Documents will be
terminated with certain provisions therein to survive in the same or amended
form;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto intending to be legally
bound do hereby agree as follows:
ARTICLE I
DEFINITIONS; CERTAIN INTERPRETIVE MATTERS
1.1    Definitions.
In addition to the terms defined elsewhere in this Agreement, capitalized terms
used in this Agreement shall have the respective meanings set forth below:
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
or is controlled by, or is under common control with such specified Person; and
the term “affiliated” has a meaning correlative to the foregoing.





--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL





“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
“Closing” means the time contemplated by Section 4.1 of the Master Agreement,
upon which the various deliveries and actions that are contemplated by the
Master Agreement to take place at the “Closing” shall have occurred.
“Confidential Information” means that information deemed to be “Confidential
Information” under the MCA if disclosed on or after April 21, 2008 and prior to
the Effective Date, or information that meets the definition of Confidential
Information as set forth in the Micron-NTC NDA if provided, disclosed, obtained
or accessed on or after the Effective Date.
“Control” means the power or authority, whether exercised or not, to direct the
business, management and policies of a Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise, which
power or authority shall conclusively be presumed to exist upon possession of
beneficial ownership or power to direct the vote of more than fifty percent
(50%) of the votes entitled to be cast at a meeting of the members, shareholders
or other equity holders of such Person or power to control the composition of a
majority of the board of directors or like governing body of such Person; and
the terms “Controlled” and “Controlling” shall have a meaning correlative to the
foregoing.
“Controlled Facility” of a company means (i) a wafer fabrication facility owned
by such company, (ii) a wafer fabrication facility owned by an entity that is
Controlled by such company, and/or (iii) a wafer fabrication facility for which
such company has a contractual right to receive at least [***] percent ([***]%)
of the output of such wafer fabrication facility for at least [***] consecutive
months.
“Design Qualification” means, with respect to each DRAM Design or DRAM Module,
when (a) the corresponding DRAM Product can be made fully compliant with any
applicable Industry Standard(s) (if any) and the defects per million die quality
level meets or exceeds the level necessary for high volume shipments for desktop
and notebook personal computers or Mobile Devices, or (b) such other or
additional parameters as may be defined in the Design SOW as “Design
Qualification” for such DRAM Design, such as meeting or exceeding specified
measurements during tests specified under “Design Qualification” in Schedule 8
of the JDP Agreement or the JDP-CSA Agreement, as applicable, for computer
server or other applications specified in the applicable Design SOW.
“DRAM” means dynamic random access memory cell that functions by using a
capacitor arrayed predominantly above the semiconductor substrate.

- 2 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



“DRAM Design” means, with respect to a DRAM Product, the corresponding design
components, materials and information listed on Schedule 3 of the JDP Agreement
or the JDP-CSA Agreement or as otherwise determined by the relevant JDP
Committee in a SOW.
“DRAM Module” means one or more DRAM Products in a package or module (whether as
part of a SIMM, DIMM, multi-chip package, memory card or other memory module or
package) manufactured by using a Process Node licensed under any of the TTLA
Agreements or the JDP Process Node.
“DRAM Product” means any stand-alone semiconductor device comprising DRAM that
is a dynamic random access memory device and that is designed or developed
primarily for the function of storing data, in die, wafer or package form.
“GAAP” means generally accepted accounting principles, consistently applied for
all periods at issue.
“Effective Date” means January 1, 2013.
“Foundational Know-How” means, with respect to each Party, any semiconductor
process development technologies, designs, layouts, methodologies, algorithms or
programs, including Probe Testing, assembly, FT, and Burn-In, that are used by
such Party in its operations at any time on or after the April 21, 2008 and
before the Effective Date for the design, development, manufacture, or test
through Design Qualification or Process Qualification, as applicable, of DRAM
Products or DRAM Modules that comply with an Industry Standard and that can be
shared with the other Party under the terms of any of the TTLA Agreements
without any further permission or consent of, further payment to, or breach of
agreement with, any Third Party and including all IP rights in the above;
provided, however, the term “Foundational Know-How” does not include (a) any
semiconductor process development technologies, designs, layouts, methodologies
or algorithms that (i) are first created by a Party for use in connection with
the manufacture or testing of NAND Flash Memory Products or Imaging Products and
are not used in DRAM Products or DRAM Modules or (ii) that constitute JDP Work
Product or a JDP Invention or any IP Rights therein, or (b) any Patent Rights.
“Governmental Entity” means any governmental authority or entity of any country
in the world, including any agency, board, bureau, commission, court,
municipality, department, subdivision or instrumentality thereof.
“IMI” means Inotera Memories, Inc. (Inotera Memories, Inc. [Translation from
Chinese]), a company incorporated under the laws of the Republic of China.
“Industry Standard” means the documented technical specifications that set forth
the pertinent technical and operating characteristics of a DRAM Product if such
specifications are publicly available for use by DRAM manufacturers, and if (a)
Micron or NTC and (b) at least [***] other DRAM manufacturers that each account
for at least [***] per cent ([***]%) of the sales of the

- 3 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



global market (as such sales/market are reported by Gartner Dataquest) for DRAM
Products make commercially available products that are fully compliant with such
specifications. All JEDEC specifications for system main memory for computers
and/or Mobile Devices are deemed “Industry Standards.”
“IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and
pending applications or registrations of any of the foregoing anywhere in the
world. The term “IP Rights” does not include rights to any Patent(s) or rights
in trademarks.
“JDP Agreement” means that certain Amended and Restated Joint Development
Program Agreement by and between Micron and NTC effective as of November 26,
2008 and terminated pursuant to the provisions of this Agreement.
“JDP-CSA Agreement” means that certain Joint Development Program and Cost
Sharing Agreement by and between Micron and NTC effective as of April 9, 2010
and terminated pursuant to the provisions of this Agreement.
“JDP-CSA Termination” shall have the meaning set forth in Section 4.2 to this
Agreement.
“JDP Committee” means the committee formed and operated by Micron and NTC to
govern the performance of the Parties under the JDP Agreement or the JDP-CSA
Agreement.
“JDP Inventions” means all discoveries, improvements, inventions, developments,
processes or other technology, whether patentable or not, that is/are conceived
by one or more Representatives of one or more of the Parties in the course of
activities conducted under the JDP Agreement or the JDP-CSA Agreement prior to
the Effective Date.
“JDP Process Node” means any Process Node resulting from the research and
development activities of the Parties pursuant to the JDP Agreement or the
JDP-CSA Agreement.
“JDP Termination” shall have the meaning set forth in Section 4.1 to this
Agreement.
“JDP Work Product” means the tangible work product created prior to the
Effective Date under either the JDP Agreement or the JDP-CSA Agreement in the
performance of any SOW, including all documentation, records, Software,
methodology, drawings, masks, databases and other tangible materials created in
performing any SOW, regardless of the form in which such work product is
originally created or thereafter reproduced, translated, converted or stored.
“Joint Venture Agreement” means that certain Joint Venture Agreement, dated as
of the date hereof, by and among MNL, Numonyx B.V., MTAP, and NTC.
“Joint Venture Documents” has the meaning set forth in the Joint Venture
Agreement.

- 4 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



“Manufacturing Fab Cooperation Agreement” means that certain Amended and
Restated Manufacturing Fab Cooperation Agreement dated as of November 26, 2008,
by and between Parties and terminated pursuant to this Agreement.
“Master Agreement” means that certain Master Agreement, dated as of the date
hereof, by and among Micron, MNL, Numonyx Holdings B.V., Micron Semiconductor
Asia Pte. Ltd., a private limited company organized under the laws of Singapore,
MTAP, NTC and IMI.
“Mask Work Rights" means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, or under any similar
equivalent laws in countries other than the United States.
“MCA” means that certain Second Amended and Restated Mutual Confidentiality
Agreement dated as of November 26, 2008, among NTC, NTC's Subsidiaries (as
defined therein), Micron, Micron's Subsidiaries (as defined therein), MNL, MeiYa
and IMI, as amended by Amendment No. 1 on April 9, 2010, and terminated pursuant
to this Agreement.
“MCA Termination” has the meaning set forth in Section 4.4.
“MeiYa” means MeiYa Technology Corporation (MeiYa Technology Corporation
[Translation from Chinese]), a company incorporated under the laws of the
Republic of China.
“Memory Product” shall mean one or more integrated circuits, printed circuit
boards, multi-chip packages or other assemblies with which such integrated
circuits are attached or otherwise associated that are designed, developed,
marketed or used primarily for storing digital information, including, for
example and without limitation, any DRAM, NAND Flash, NOR, PCM, dynamic, static,
volatile, low volatility or non-volatile memory, whether as discrete integrated
circuits, or as part of a SIMM, DIMM, multi-chip package, memory card (e.g.,
compact flash card, SD card, etc.) or other memory module or package.
“Micron” shall have the meaning set forth in the preamble to this Agreement.
“Micron Competitor” means (a) [***] and any Subsidiaries of the companies set
forth above; (b) any successor-in-interest of any of the companies referenced in
(a) above and any successors to all or substantially all of their respective
Memory Products businesses; (c) any Affiliate of any company set forth in (a)
above; or (d) a company that uses a Controlled Facility to manufacture Memory
Products in wafer form and that derives (either on a consolidated or standalone
basis) at least [***] percent ([***]%) of its revenue from the manufacture or
sale of Memory Products (based on the last fiscal year of such revenue).
“Micron-NTC NDA” means that certain Micron-NTC Mutual Nondisclosure Agreement,
dated as of the date hereof, between Micron and NTC.

- 5 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



“MNL” means Micron Semiconductor B.V., a private limited liability company
organized under the laws of the Netherlands.
“MTAP” means Micron Technology Asia Pacific, Inc., an Idaho corporation.
“Non-Suit Agreement” means that certain Amended and Restated Non-Suit Agreement
dated November 26, 2008, among NTC and Micron, and terminated pursuant to this
Agreement.
“NTC” shall have the meaning set forth in the preamble to this Agreement.
“Numonyx B.V.” means Numonyx Holdings B.V., a private limited liability company
organized under the laws of the Netherlands.
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.
“Patents” means all issued and unexpired patents issued by a Governmental
Entity, including any and all divisionals, continuations, continuations-in-part,
reissues, reexaminations, extensions, foreign counterparts or equivalents of any
of the foregoing, wherever and whenever existing.
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
“Prior JV Documents” shall have the meaning set forth in the recitals to this
Agreement.
“Prior JV Parties” shall have the meaning set forth in the recitals to this
Agreement.
“Process Node” means a collection of process technology and equipment that
enables the production of semiconductor wafers for a particular minimum
repeatable half pitch of a device (minimum physical feature size or line width)
and often designated by the size of such pitch (e.g., the 68 nm Process Node or
the 50 nm Process Node, etc.).
“Process Qualification” means, with respect to each Process Node, when (a) the
DRAM Products or DRAM Modules designed to be on the node can be made fully
compliant with any applicable Industry Standard(s) (if any) and the defects per
million die quality level meets or exceeds the level necessary for high volume
shipments for desktop and notebook personal computer applications or (b) or such
other or additional parameters as may be defined in the Process SOW as “Process
Qualification” for the Process Node that is the subject of the SOW, such as any
of those parameters for “Process Qualification” set forth in Schedule 8 of the
JDP Agreement or the JDP-CSA Agreement for computer server or other applications
specified in the applicable Process SOW prior to the Effective Date.
“Process Technology” means that process technology developed by one or both
Parties before expiration of the Term and utilized in the manufacture of DRAM
wafers, including Probe Testing and technology developed through Product
Engineering thereof, regardless of the form in which

- 6 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



any of the foregoing is stored, but excluding any Patent Rights and any
technology, trade secrets or know-how that relate to and are used in any
back-end operations (after Probe Testing).
“RASL” means that certain Second Amended and Restated Restricted Activities Side
Letter by and between the Parties effective as of April 9, 2010 and terminated
pursuant to this Agreement.
“RASL Termination” shall have the meaning set forth in Section 4.5 to this
Agreement.
“Rejected Development Work” means that portion of any SOW that was proposed by
either Micron or NTC pursuant to the JDP Agreement or the JDP-CSA Agreement for
the development of a DRAM Design that was rejected by the JDP Committee.
“Representative” means with respect to a Party, any director, officer, employee,
agent or Contractor of such Party or a professional advisor to such Party, such
as an attorney, banker or financial advisor of such Party who is under an
obligation of confidentiality to such Party by contract or ethical rules
applicable to such Person.
“Subsidiary” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, is
Controlled by such Person.
“Third Party” means any Person other than NTC or Micron, or any of their
respective Affiliates.
“TTA” means that certain Technology Transfer Agreement dated November 26, 2008,
among the Parties and IMI, as amended by Amendment No. 1 as of April 9, 2010,
Addendum No. 1 as of April 9, 2010, and Addendum No. 2 as of June 8, 2011, and
terminated pursuant to this Agreement.
“TTA Termination” shall have the meaning set forth in Section 4.4 to this
Agreement.
“TTA 68-50” shall have the meaning set forth in Section 2.3 to this Agreement.
“TTA 68-50 Termination” shall have the meaning set forth in Section 2.3 to this
Agreement.
“TTLA” means that certain Second Amended and Restated Technology Transfer and
License Agreement effective April 9, 2010 between Micron and NTC.
“TTLA Agreements” means, collectively, the TTLA, TTLA 68-50 and TTLA 20.
“TTLA 20” means that certain Technology Transfer and License Option Agreement
for 20nm Process Nodes dated as of the date hereof, between Micron and NTC, as
may be amended from time to time.

- 7 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



“TTLA 68-50” means that certain Technology Transfer and License Agreement for
68-50nm Process Nodes dated April 21, 2008, between Micron and NTC, as amended
by Amendment No. 1 as of April 9, 2010.
1.2    Certain Interpretive Matters.
(a)    Unless the context requires otherwise, (i) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (ii) each accounting term not
otherwise defined in this Agreement shall have the meaning commonly applied to
it in accordance with GAAP, (iii) words in the singular include the plural and
vice versa, (iv) the term “including” means “including without limitation,” and
(v) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof.
(b)    No provision of this Agreement will be interpreted in favor of, or
against, any Party by reason of the extent to which (i) such Party or its
counsel participated in the drafting thereof, or (ii) such provision is
inconsistent with any prior draft of this Agreement or such provision.
ARTICLE II
TERMINATIONS
2.1    Non-Suit Agreement. The Non-Suit Agreement is hereby terminated effective
retroactively as of the Effective Date (including any provisions that, pursuant
to the Non-Suit Agreement, are expressly stated to survive termination). At the
Closing, Micron and NTC will enter into a Patent License Agreement,
substantially in the form of Exhibit A, which shall be effective retroactively
as of the Effective Date as if it had been executed and delivered on the
Effective Date.


2.2    Manufacturing Fab Cooperation Agreement. The Manufacturing Fab
Cooperation Agreement is hereby terminated effective retroactively as of the
Effective Date (including any provisions that, pursuant to the Manufacturing Fab
Cooperation Agreement, are expressly stated to survive termination).


2.3    Technology Transfer Agreement for 68-50nm Process Nodes. The Technology
Transfer Agreement for 68-50nm Process Nodes (“TTA 68-50”) is hereby terminated
(including any provisions that, pursuant to the TTLA 68-50, are expressly stated
to survive termination) effective retroactively as of the Effective Date (“TTA
68-50 Termination”).



- 8 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



ARTICLE III
AMENDED AND RESTATED AGREEMENTS
3.1    Technology Transfer and License Agreement for 68-50nm Process Nodes. At
the Closing, Micron and NTC will enter into a Second Amended and Restated
Technology Transfer and License Agreement for 68-50nm Process Nodes,
substantially in the form of Exhibit B which shall be effective retroactively as
of the Effective Date as if it had been executed and delivered on the Effective
Date and which shall replace the TTLA 68-50.


3.2    Technology Transfer and License Agreement. At the Closing, Micron and NTC
will enter into a Third Amended and Restated Technology Transfer and License
Agreement, substantially in the form of Exhibit C, which shall be effective
retroactively as of the Effective Date as if it had been executed and delivered
on the Effective Date and which shall replace the TTLA.


ARTICLE IV
TERMINATIONS WITH SURVIVAL/AMENDMENTS
4.1    JDP Agreement. The JDP Agreement is hereby terminated (including any
provisions that, pursuant to the JDP Agreement, are expressly stated to survive
termination) effective retroactively as of the Effective Date (“JDP
Termination”). Following the effectiveness of the JDP Termination, and
notwithstanding such JDP Termination:
(a)    the JDP Committee and Patent Review Committee shall cease to operate, and
the JDP Co-Chairmen shall no longer have any responsibilities anticipated by the
JDP Committee Charter, attached as Schedule 2 to the JDP Agreement;
(b)    the R&D Roadmap prepared by the JDP Co-Chairmen and approved by the JDP
Committee shall no longer govern the activities of Micron or NTC after the
effectiveness of the JDP Termination, and any activity with respect to [***], or
any activity contemplated by any SOW, including any funding obligations,
anticipated before the effectiveness of the JDP Termination by such R&D Roadmap
or SOW to be undertaken at a point in time that is after the effectiveness of
the JDP Termination shall no longer constitute an obligation on the part of
either Micron or NTC;
(c)    the “Development Restrictions” applicable to both Micron and NTC with
respect to Rejected Development Work shall no longer act as a prohibition on
either Micron or NTC with respect to such Rejected Development Work, provided,
however, that NTC shall continue to be bound by the restrictions set forth in
the provisions of the RASL which shall continue to be binding on NTC after the
effectiveness of the JDP Termination as set forth in Section 4.5 of this
Agreement;

- 9 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



(d)    neither Micron nor NTC shall have any right under the JDP Agreement to
send its Representatives to any site or fabrication facility owned or operated
by the other Party for any purpose;
(e)    the requirements of Section 3.8 of the JDP Agreement with respect to the
establishment of separate repositories for JDP Work Product, and for the
establishment of secure network connectivity between Micron and NTC shall no
longer be binding on the Parties, and any such repositories shall no longer be
required to be separate, and any such secure network connections may be
terminated;
(f)    within forty five (45) days of JDP Termination, Micron and NTC shall
participate in a last and final [***] of [***] and shall follow the process set
out in [***] of the JDP Agreement;
(g)    Section 5.3(d) and Section 5.7 shall survive JDP Termination and shall
continue to be binding on both Micron and NTC; and
(h)    Article 6 shall survive JDP Termination and shall continue to be binding
on both Micron and NTC, as modified below:
(i)    Section 6.1(b) shall be amended by striking the first occurrence of “each
of the Parties” and “no Party,” and to substitute “NTC” in lieu thereof. The
effect of this amendment is affirmatively to state that only NTC shall be deemed
a “Receiving Party” under the Mutual Confidentiality Agreement with respect to
JDP Inventions, JDP Work Product, JDP Process Nodes, JDP Designs or IP Rights or
rights to Patents therein, and that only NTC shall be restricted from
contributing, transferring or disclosing any JDP Inventions, JDP Work Product,
JDP Process Nodes, JDP Designs or IP Rights or rights to Patents therein to any
Third Party except as provided in Section 6.2 of the JDP Agreement. Micron shall
not be deemed to be a Receiving Party with respect to such information, and
except for Section 6.2(c) of the JDP Agreement, Micron shall not be subject to
any restriction set forth in Article 6 of the JDP Agreement with respect to
disclosure of such information; and
(ii)    Sections 6.2(a), 6.2(b) and 6.2(c) shall be deleted in their entirety
and shall be substituted with the following:
6.2(a) NTC may contribute, transfer and disclose any Confidential Information
described in Section 6.1(b) to its wholly-owned Subsidiaries subject to a
written obligation of confidentiality that is no less restrictive than that
applicable to NTC under the Mutual Confidentiality Agreement.
6.2(b) NTC may disclose the JDP Inventions and related Confidential Information,
as the case may be, to its patent attorneys and patent agents and

- 10 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



any Governmental Entity as deemed by NTC necessary to conduct Patent Prosecution
on the JDP Inventions owned by NTC as a result of the Draft.
6.2(c) Micron may disclose any Confidential Information described in Section
6.1(b) to any Third Party, provided that each such disclosure shall not grant or
purport to grant, explicitly, by implication by estoppel or otherwise, to the
Third Party any right, title or interest in, to or under any Patent Rights of
NTC, including Patent Rights of NTC in JDP Inventions.
(iii)    Section 6.2(e) shall be amended by (A) striking the reference to
“twelve (12) months,” and inserting in lieu thereof -six (6) months-, and (B)
striking the first occurrence of “either Micron or,” and by striking the first
occurrence of “their respective” and substituting in lieu thereof -NTC's-. The
effect of this amendment is affirmatively to state that the prohibitions on
disclosure set forth in Section 6.2(e) shall apply to NTC alone, and shall not
apply to Micron.
(iv)    Section 6.2(e) shall be further amended by adding to the list of JDP
Work Product information that may be disclosed by NTC, in strict accordance with
the criteria set forth in Section 6.2(e), the following: [***] and [***].
(i)    For the fourth calendar quarter of 2012, NTC shall only be obliged to
[***] of its [***] attributable to it pursuant to Schedule 4.
(j)    For the fourth calendar quarter of 2012, the [***] set forth in Schedule
5 shall be changed to a [***] for all classes of [***].
4.2    JDP-CSA Agreement. The JDP-CSA Agreement is hereby terminated (including
any provisions that, pursuant to the JDP-CSA Agreement, are expressly stated to
survive termination) effective retroactively as of the Effective Date (“JDP-CSA
Termination”). The consequence of such JDP-CSA Termination shall be the same as
those set forth in Section 4.1, above, with respect to the JDP Agreement.


4.3    Technology Transfer Agreement. The TTA is hereby terminated (including
any provisions that, pursuant to the TTA, are expressly stated to survive
termination) effective retroactively as of the Effective Date (“TTA
Termination”). Following the effectiveness of the TTA Termination:


(a)    neither Micron nor NTC shall have any obligation under Section 2.1 of the
TTA to transfer to IMI any JDP Work Product or other technology;

- 11 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



(b)    any payments which had accrued under Article 3 of the TTA prior to the
effectiveness of the TTA Termination and which remain outstanding as of the date
hereof shall remain due and owing, and shall be paid pursuant to the provisions
set forth in Article 3 of the TTA;
(c)    NTC shall have no further claim or right under [***] of the TTA with
respect to [***] of [***], of [***], or of [***] after the effectiveness of the
TTA Termination by IMI or by Micron, and shall further have no right of [***]
with respect to such [***].
(d)    no Party shall have any obligations under Article 4 with respect to a
Patent Review Committee.


4.4    Mutual Confidentiality Agreement. The MCA is hereby terminated (including
any provisions that, pursuant to the MCA, are expressly stated to survive
termination) effective retroactively as of the Effective Date (“MCA
Termination”). Following the effectiveness of the MCA Termination:
(a)    the obligations of NTC under the MCA with respect to information
disclosed to or received by NTC on or after the effective date of the MCA and
prior to the Effective Date, shall continue in effect until [***] of [***] under
the [***];
(b)    upon [***] of [***] under the [***], NTC may disclose the Confidential
Information of Micron that had been disclosed to or received by NTC on or after
the effective date of the MCA and prior to the Effective Date, to any Third
Party who is not a Micron Competitor under obligations of confidentiality that
are at least as restrictive as the obligations set forth in the MCA;
(c)    Section 8(b) of the MCA shall not become effective until NTC's
obligations under the MCA terminate;
(d)    Sections 8(e) and 8(f) of the MCA shall survive MCA Termination and shall
remain in effect;
(e)    Micron's confidentiality obligations with respect to (A) Foundational
Know-How owned by NTC shall continue, provided that, Micron may disclose such
information to any Third Party under obligations of confidentiality that are at
least as restrictive as the obligations set forth in the MCA, and (B) NTC
Confidential Information falling outside of Foundational Know-How shall be
governed by the Micron-NTC NDA; and
(f)    confidentiality obligations of the MCA otherwise applicable to Micron
with respect to JDP Inventions, JDP Work Product, JDP Process Nodes, JDP
Designs, IP Rights or rights to Patents therein shall be superseded and replaced
by the amendments to the JDP Agreement set forth in Section 4.1(h), above, but
no other confidentiality obligations under the MCA shall survive or be
applicable as to Micron.

- 12 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL





4.5    Restricted Activities Letter Agreement. The RASL is hereby terminated
effective retroactively as of the Effective Date (“RASL Termination”). Following
the effectiveness of the RASL Termination, and notwithstanding such RASL
Termination:
(a)    the following RASL restriction applicable to NTC shall survive such RASL
Termination and shall continue to apply to NTC:
(i)    [***] and its affiliates shall not, prior to [***], enter into any
agreement with any Third Party for the purposes of [***].
(b)    [***] and its Affiliates shall be free of all restrictions and/or
prohibitions set forth in the RASL.
ARTICLE V
MISCELLANEOUS
5.1    [***] Assistance. In the event that [***] in implementing and/or
operating the [***], [***] may submit to [***] a written request for [***]
relating to such [***].  [***] may (in its sole discretion) provide [***]
regarding the [***] in response to such request.  If [***] elects to provide
such [***], [***] may provide such [***] directly to [***] or [***] may provide
[***] to provide such [***] to [***].  Notwithstanding the foregoing, [***]
shall not be obligated to provide any [***] (or to [***] to provide any [***])
in response to such request, and any [***] that [***] elects to provide ([***]
shall be considered [***] Confidential Information.
5.2    Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of each Party hereto; provided, however, neither
this Agreement nor any right or obligation hereunder may be assigned or
delegated by any Party in whole or in part to any other Person, including,
without limitation, by merger, operation of law, or through the transfer of all
or substantially all of the equity, assets, or business of a Party to this
Agreement, without the prior written consent of the non-assigning Party. Any
purported assignment in violation of the provisions of this Section 5.2 shall be
null and void and have no effect.
5.3    Compliance with Laws and Regulations. Each of the Parties shall comply
with, and shall use reasonable efforts to require that its respective
subcontractors comply with, Applicable Laws relating to this Agreement and the
performance of such Party's obligations hereunder.
5.4    Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter's confirmation of a
receipt of a facsimile transmission, (b) confirmation of delivery by a standard
overnight or recognized international carrier, or (c) delivery in person,
addressed at the following addresses (or at such other address for a Party as
shall be specified by like notice):

- 13 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



In the case of Micron:
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attn: General Counsel
Facsimile: (208) 368-1309
In the case of the NTC:
 
Nanya Technology Corporation (Nanya Technology Corporation [Translation from
Chinese])
Hwa-Ya Technology Park 669
Fuhsing 3 RD,
Kueishan Taoyuan,
Taiwan, ROC
Attn: Legal department
Facsimile:886-3-396-2226







5.5    Waiver. The failure at any time of a Party to require performance by
another Party of any responsibility or obligation required by this Agreement
shall in no way affect a Party's right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by another Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
5.6    Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force and effect in all other respects.
Should any provision of this Agreement be or become ineffective because of
changes in Applicable Laws or interpretations thereof, or should this Agreement
fail to include a provision that is required as a matter of law, the validity of
the other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties shall negotiate in good faith appropriate
modifications to this Agreement to reflect those changes that are required by
Applicable Law.

- 14 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



5.7    Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended, or shall be construed, to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto and their respective
Subsidiaries, any legal or equitable right, remedy or claim under or in respect
of this Agreement or any covenant, condition or other provision contained
herein. The Subsidiaries of the Parties hereto are third party beneficiaries of
this Agreement with respect to, and to the extent, provisions of this Agreement
expressly apply to such Subsidiaries.
5.8    Amendment. This Agreement may not be modified or amended except by a
written instrument executed by, or on behalf of, each of the Parties.
5.9    Entire Agreement. This Agreement, together with its Schedules and the
agreements and instruments expressly provided for herein, including the
applicable terms of the other Joint Venture Documents, constitute the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements, amendments and understandings, oral and written,
between the Parties hereto with respect to the subject matter hereof, provided
however, that in the event that any right, obligation or other provision of this
Agreement conflicts with any right, obligation or provision of that certain
Waiver and Consent Side Letter Agreement entered into by and between the Parties
and effective October 11, 2012, as amended, the Waiver and Consent Side Letter
Agreement shall prevail, and the Parties shall conduct their affairs to give
effect to such rights, obligations or provisions as are set forth in the Waiver
and Consent Side Letter Agreement.
5.10    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware, without giving effect to its conflict of
laws principles.
5.11    Jurisdiction; Venue. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in the state or federal courts located in
California, and each of the Parties hereby consents and submits to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Applicable Law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum.
5.12    Headings. The headings of the Articles and Sections in this Agreement
are provided for convenience of reference only and shall not be deemed to
constitute a part hereof.

- 15 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



5.13    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




[Signature pages follow]

































- 16 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.
MICRON TECHNOLOGY, INC.
 
 
 
 
By:
/s/ Michael W. Sadler
 
 
Name: Michael W. Sadler
 
 
Title: Vice President of Corporate Development
 









































































THIS IS THE SIGNATURE PAGE FOR THE OMNIBUS IP AGREEMENT ENTERED INTO BY AND
BETWEEN MICRON AND NTC





--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
NTC/MICRON CONFIDENTIAL





NANYA TECHNOLOGY CORPORATION
 
 
 
 
By:


 /s/ Charles Kau
 
Name: Charles Kau
 
Title: President
 















































































THIS IS THE SIGNATURE PAGE FOR THE OMNIBUS IP AGREEMENT ENTERED INTO BY AND
BETWEEN MICRON AND NTC

